           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CLARENCE MASON                                                PLAINTIFF
ADC #154088

v.                        No: 5:19-cv-68 DPM

OWNERY, Lieutenant, ADC;
EASOM, Corporal, ADC; WENDY
KELLY, Director, ADC; and ATKINS,
Major, Arkansas Department of Correction                    DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Mason hasn't updated his address;         his mail is still being
returned undelivered.     NQ 8-9.     His complaint will therefore be
dismissed without prejudice.        LOCAL RULE   5.5(c)(2).   An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.



                                                       I'
                                        D .P. Marshall Jr.
                                        United States District Judge
